MONEY MARKET OBLIGATIONS TRUST 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 September 30, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:MONEY MARKET OBLIGATIONS TRUST (the “Trust”) Federated Automated Cash Management Trust Federated Automated Government Money Trust Federated Capital Reserves Fund Federated Government Reserves Fund Federated Municipal Trust Federated Master Trust Federated Government Obligations Fund Federated Government Obligations Tax-Managed Fund Federated Liberty U.S. Government Money Market Trust Federated Money Market Management Federated Municipal Obligations Fund Federated Prime Cash Obligations Fund Federated Prime Management Obligations Fund Federated Prime Obligations Fund Federated Prime Value Obligations Fund Federated Tax-Free Obligations Fund Federated Treasury Obligations Fund Federated Trust for U.S. Treasury Obligations 1933 Act File No. 33-31602 1940 Act File No. 811-5950 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated September 30, 2011, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statements for the Trust.These Registration Statements were electronically filed pursuant to Rule 485(b) as Post-Effective amendment No. 120 on September 27, 2011 and Post-Effective amendment No. 121 on September 28, 2011. If you have any questions regarding this certification, please contact me at (412) 288-7404. Very truly yours, /s/ Leslie K. Ross Leslie K. Ross Assistant Secretary
